Citation Nr: 0523981	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  96-42 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for a body structural 
disorder as a result of exposure to herbicides, for purposes 
of accrued benefits.  

3.  Entitlement to service connection for chronic liver 
disease as a result of exposure to herbicides, for purposes 
of accrued benefits.  

4.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ Chapter 35.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1960 January 
1967, and from July 1968 to August 1982.  He died on June [redacted], 
1995, and the appellant is his surviving spouse.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from July 1995 and July 2002 
decisions by the RO that denied service connection for the 
cause of the veteran's death, entitlement to service 
connection for the disabilities shown on the first page of 
this decision for accrued benefits purposes, and entitlement 
to Educational Assistance benefits under 38 U.S.C.A. 
§ Chapter 35.  In January 1998, a hearing was held at the RO 
before the undersigned member of the Board.  The Board 
remanded the appeal to the RO for additional development in 
June 1998, July 1999, November 2002, and May 2003.  

In July 2004, the Board granted service connection for herpes 
simplex keratitis of the left eye for purposes of accrued 
benefits on a direct basis and not the result of exposure to 
herbicides, and remanded the remaining issues for additional 
development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the veteran's death on June [redacted], 
1995 is shown to have been the result of acute 
gastrointestinal hemorrhage due to intermittent bleeding 
esophageal varices and cirrhosis of the liver with portal 
hypertension.  An autopsy was performed.  

3.  The veteran's gastrointestinal hemorrhaging and cirrhosis 
of the liver with portal hypertension were first clinically 
demonstrated many years after service.  

4.  At the time of death, the veteran's service-connected 
disabilities included bilateral hearing loss and tinnitus, 
each rated 10 percent disabling; fracture of the right thumb 
and right index finger, prostatitis epididymitis, a 
laceration scar on the lower lip, a surgical scar for 
excision of a tick on left side of body, and dyshidrosis of 
the feet, each rated noncompensably disabling.  The combined 
rating was 20 percent.  

5.  A disability of service origin did not cause or play any 
part in the veteran's death.  

6.  For purposes of accrued benefits, the record at the time 
of death included no competent evidence of a body structural 
disorder or chronic liver disease that was causally linked to 
any incident of service, to include exposure to herbicides, 
and there is no competent evidence that such disorders were 
related military service.  

7.  The veteran's service-connected disabilities where not 
continuously rated totally disabling for 10 years prior to 
his death.  

8.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.  


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2004).  

2.  A body structural disorder due to exposure to exposure 
herbicides was not incurred or aggravated by military 
service; entitlement to service connection for purposes of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.1000 (2004).  

3.  Chronic liver disease due to exposure to herbicides was 
not incurred or aggravated by military service; entitlement 
to service connection for purposes of accrued benefits, is 
not warranted.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.1000 (2004).  

4.  The claim for VA Survivors' and Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ 3500 (Chapter 35) lacks legal merit and must be denied as a 
matter of law.  38 U.S.C.A. §§ 3500, 3501, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a), 
3.807, 21.3020, 21.3021 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The appellant's claims were received in June and July 1995.  
The Board concludes that information and discussion as 
contained in the July 1995 and 2002 rating decisions, the 
statement of the case issued in July 1996, the, December 
1998, July and December 2002, August 2003, and March 2005 
supplemental statements of the case (SSOC), the Board remands 
in June 1998, July 1999, November 2002, May 2003, and July 
2004, and in letters sent to the appellant in July 1998, June 
2003, and September and December 2004, have provided her with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified her of her 
responsibility to submit evidence showing that a chronic 
liver disease, body structural disorder, or the veteran's 
death were, in some fashion, related to service including 
exposure to herbicides; of what evidence was necessary to 
substantiate the claims for service connection, including 
accrued benefits; why the current evidence was insufficient 
to award the benefits sought, and suggested that she submit 
any evidence in her possession.  The appellant also testified 
at a hearing at the RO before the undersigned member of the 
Board in January 1998.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what she could do to help her claim, and notice of how the 
claim was still deficient.  Clearly, from submissions by and 
on behalf of the appellant, she is fully conversant with the 
legal requirements in this case.  Thus, the content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the appellant is well aware of the information and 
evidence necessary to substantiate her claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  
Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
Therefore, to decide the appeal would not be prejudicial 
error to the appellant.  Because no additional evidence has 
been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
her is harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Factual Background

Initially, the Board notes that during his lifetime, the 
veteran described his claim of a body structure disorder as 
pain and limitation of motion involving his legs, back and 
neck.  (See November 1993 letter.)  Therefore, for purposes 
of the claim for a body structural disorder, attention will 
be focused on all records pertaining to any problems 
associated with those areas of the body.  

A Certificate of Death showed that the veteran died at a 
private hospital on June [redacted], 1995.  The immediate cause of 
death was acute gastrointestinal hemorrhage due to 
intermittent bleeding esophageal varices and cirrhosis of the 
liver with portal hypertension.  An autopsy was performed.  

The service medical records showed that the veteran was 
treated for various maladies on numerous during his more 
nearly 22 years of military service.  The records do not show 
any chronic complaints or abnormal findings involving the 
veteran's back, neck, or legs.  He had muscle pain in the 
left calf in December 1961 following a left lower leg muscle 
sprain, right knee pain in September and October 1965, and 
muscle strain of the neck in January 1980.  The records 
showed that all of these symptoms resolved without residual 
disability, that he did not require any additional treatment, 
and that he was not placed on limited duty for more than a 
couple of days.  On a Report of Medical History at separation 
in June 1982, the veteran specifically denied any swollen or 
painful joints, cramps in his legs, arthritis, rheumatism, or 
bursitis, bone, joint or other deformity, lameness, recurrent 
back pain, or a trick or locked knee.  He did not report any 
specific problems concerning neck, back, or legs, and no 
pertinent abnormalities were noted on examination at that 
time.  Except for hyperhiliosis of the feet, his lower 
extremities, spine and musculoskeletal system were normal.  

There were no complaints, treatment, abnormalities, or 
diagnosis concerning any liver problems during service.  The 
veteran specifically denied any stomach, liver, or intestinal 
trouble, adverse reaction to serum, drug, or medicine, weight 
gain or loss, or recurrent back pain on a Report of Medical 
History at separation in June 1982, and no pertinent 
abnormalities were noted on examination at that time.  All 
pertinent diagnostic studies, including urinalysis and 
serology were negative.  

The veteran made no mention of any problems involving his 
legs, neck, back, or liver on his original application for VA 
compensation benefits received in July 1982, and no pertinent 
abnormalities were noted on VA examination in October 1982.  

The first mention of any back problem was in a claim for 
service connection received in August 1991.  Private medical 
records received in November 1991 showed treatment for back 
problems in 1989.  At that time, the veteran reported that he 
injured his back at work in January 1988.  His back pain was 
attributed to degenerative changes in the lower lumbar spine.  

The clinical findings on VA examinations of the veteran's 
neck, back, and lower extremities in May 1992 suggested early 
osteoarthritis.  However, the examiner indicated that x-ray 
studies were not taken.  

Private medical records showed treatment for alcoholic liver 
disease (cirrhosis), esophageal and gastric varices, and 
portal hypertension from 1993 to 1995.  

Terminal medical records from University of Kansas Hospital 
showed that the veteran was admitted in May 1995 with acute 
onset of severe variceal bleeding.  Various medical 
procedures to stop the bleeding were unsuccessful.  His 
condition deteriorated to anuria and hepatorenal shut down, 
and he expired on June [redacted], 1995.  An autopsy revealed 
extensive GI bleeding from an eroded esophageal varix and 
severe cirrhosis of the liver consistent with alcoholic 
etiology.  The pathologist concluded that the cause of death 
was hepatorenal syndrome complicated by massive acute upper 
GI bleeding from an esophageal varix, occurring in a context 
of liver cirrhosis and portal hypertension.  

The appellant testified at a personal hearing before the 
undersigned member of the Board at the RO in January 1998, 
that she believed that the veteran' cirrhosis of the liver 
could have been related to exposure to herbicides in Vietnam.  
She argued that liver disease should be added to the 
presumptive list of diseases associated with herbicide 
exposure.  



Service Connection - In General

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cirrhosis of the liver, if manifested to the required degree 
within a prescribed period from the veteran's separation from 
active duty; or one that is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) 
(2004).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2004).  

Upon the death of a veteran, periodic monetary benefits to 
which the veteran was entitled on the basis of evidence in 
the file at the date of death, and due and unpaid for a 
period of not more than two years prior to death, may be paid 
to the spouse of the veteran, among others.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2004); see generally 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 90 (1998).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service.  § 3.303(d) (2004).  

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during such service.  In the case of such a veteran who 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975, service connection based on herbicide exposure 
will be presumed for certain specified diseases if it becomes 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (as amended by Pub. L. 107-103, 115 Stat. 
976 (2001)); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Cause of Death

The appellant contends, in essence, that the veteran's death 
was caused or otherwise aggravated by a service-connected 
disability.  She asserts that the veteran's cirrhosis of the 
liver may have been due to herbicide exposure rather than 
alcoholism.  

At the time of death, the veteran was service-connected for 
bilateral hearing loss and tinnitus, each rated 10 percent 
disabling; fracture of the right thumb and right index 
finger, prostatitis epididymitis, a laceration scar on the 
lower lip, a surgical scar for excision of a tick on left 
side of body, and dyshidrosis of the feet, each rated 
noncompensably disabling.  

The appellant does not claim nor do the service medical 
records show any pertinent abnormalities or diagnosis of 
liver disease in service or until some ten years after his 
discharge from service.  Thus, there is no basis upon which 
to conclude that his liver disease was incurred in or 
aggravated during military service, including on a 
presumptive basis.  

The question remaining is whether his any of his service-
connected disabilities contributed substantially or 
materially to cause death.  In this regard, the Board notes 
that the appellant has not presented any evidence showing a 
relationship between the veteran's service-connected 
disabilities and his cirrhosis of the liver.  Although the 
appellant believes that the veteran's cirrhosis was caused by 
exposure to herbicides when he was in Vietnam, the autopsy 
report indicated that his liver disease was consistent with 
an alcoholic etiology.  Absent competent evidence to the 
contrary, the Board finds the pathologist's opinion is most 
persuasive.  Furthermore, the appellant, as a layperson, is 
not competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Franzen v. 
Brown, 9 Vet. App. 235 (1996).  

The Board has reviewed the entire record, including the 
terminal hospital records and has not found any evidence 
suggesting that the veteran's service-connected disabilities 
played any role in contributing to his death.  In the absence 
of competent medical evidence showing a relationship between 
a service-connected disability and his death, the Board finds 
no basis for a favorable disposition of this appeal.  
Accordingly, service connection for the cause of the 
veteran's death is denied.  



Accrued Benefits

The record reflects that at the time of his death, the 
veteran had an appeal pending with the Board for, in part, a 
disability claimed as a body structural disorder and chronic 
liver disease as a result of exposure to herbicides.  
Accordingly, for the appellant to be entitled to accrued 
benefits, the evidence must reflect that the veteran was 
entitled to the benefits he was seeking on appeal at the time 
of his death.  Only the evidence that was of record on the 
date of the veteran's death is for consideration in 
determining whether the appellant is entitled to accrued 
benefits.  38 C.F.R. § 3.1000(d)(4) (2004).  

Initially, it should be noted that the two disorders for 
which the appellant seeks service connection based on 
herbicide exposure are not ones for which presumptive service 
connection may be granted.  Thus, presumptive service 
connection for these two disorders due to herbicide exposure 
is not warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 
38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a claimant from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

In light of the holding in Combee, the Board will address the 
claims of service connection for a body structural disorder 
and chronic liver disease for purposes of accrued benefits on 
a direct basis.  

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for a disability proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993); Allen v. Brown, 7 Vet. App. 439 (1995).  

As noted above, the veteran's service medical records do not 
show any abnormalities or diagnosis of liver disease, 
including cirrhosis, or any chronic problems involving his 
back, neck, or legs in service or until many years after his 
discharge from service.  Private medical records show that 
the veteran sustained a back injury in an industrial accident 
in January 1988, for which he filed a workers compensation 
claim.  The Board finds it significant that while the private 
records showed treatment from 1989 to 1991, there was no 
mention of any history or problems involving the veteran's 
back, neck, or leg prior to the industrial injury in 1988.  

Furthermore, there were no complaints, treatment, 
abnormalities, or diagnosis of any liver problems, including 
cirrhosis, in service, within a year thereafter, or until 
more than ten years after service.  Thus, there is no basis 
upon which to conclude that the veteran's liver disease 
(cirrhosis) was incurred in or aggravated during military 
service, including on a presumptive basis.  

The earliest indication of any liver problems was in 1993.  
The diagnoses at that time included liver cirrhosis and 
alcoholism.  Although the appellant believes that the 
veteran's cirrhosis of the liver was caused or aggravated by 
exposure to herbicides, she has not presented any competent 
medical evidence to support her assertions.  Available 
medical reports, including the terminal hospital records and 
autopsy report related the veteran's liver cirrhosis to 
alcoholism.  

As indicated above, the appellant is not shown to have any 
medical training and therefore, is not competent to offer an 
opinion on a medical matter, such as the relationship between 
a current disability and service or herbicide exposure.  See 
Jones v. Derwinski, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A review of the entire claims file fails to show any 
evidence of a relationship between the veteran's cirrhosis of 
the liver and a service-connected disability.  

Absent any evidence of a liver disorder or chronic back, 
neck, or leg problem in service, cirrhosis of the liver 
within one year of service, or until many years after 
discharge from service, there is no basis upon which to 
conclude that a body structural disorder or cirrhosis of the 
liver was incurred in or aggravated during military service, 
including on a presumptive basis.  Accordingly, service 
connection for purposes of accrued benefits, is not 
warranted.  

Chapter 35 Benefits

Chapter 35 benefits, Survivors' and Dependents' Educational 
Assistance, is a program of education or special restorative 
training that may be authorized for an eligible person, such 
as a surviving spouse, if the applicable criteria are met.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021 
(2004).  

Basic eligibility for certification of Survivors' and 
Dependents' Educational Assistance exists if the veteran: (1) 
was discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or, if a serviceperson (5) is on active 
duty as a member of the Armed forces and is, and, for a 
period of more than 90 days, has been listed by the Secretary 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in line of 
duty by a foreign government or power.  Service connected 
disability or death must have been the result of active 
military, naval, or air service on or after April 21, 1898.  
38 C.F.R. § 3.807.  

In this case, the veteran did not have a permanent total 
service-connected disability at the date of his death, nor 
did he die as a result of a service-connected disability.  
Thus, the criteria for basic eligibility for Chapter 35 
benefits are not met.  Consequently, the appellant's claim 
fails because of absence of legal merit or lack of 
entitlement under the law.  Where, as here, the law and not 
the evidence is dispositive of the claim, the claim must be 
denied because of lack of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

ORDER

Service connection for the cause of the veteran's death is 
denied.  

Service connection for a body structural disorder as a result 
of exposure to herbicides, for purposes of accrued benefits 
is denied.  

Service connection for chronic liver disease as a result of 
exposure to herbicides, for purposes of accrued benefits, is 
denied.  

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ Chapter 35, is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


